DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/17/2021 has been entered.
 
Relevant Prior Art
US-20130170469, [0065]: TM4 where number of layers is reported by UE
US-20120039298, [0105]: TM3, TM4 feed back number of layers
US-20140286202, [0034]: TM4, feedback rank indicator

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6, 11, 16 have been considered but are moot because the new ground of rejection does not rely on any reference 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 6, 11, 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okubo (US-20120307648) in further view of Seo (US-20130258986), Gerstenbergen (US-20130095816).
As to claim 1, 6, 11, 16: Okubo teaches a method performed by a base station (BS) in a wireless communication system, the method comprising: transmitting, to a user equipment (UE), information associated with a number of antenna ports for a serving cell ([0018, 0101]: UE learns number of antennas from broadcast information); receiving, from the UE, capability information including category information1 that is associated2 with a first maximum3 number of layers (abstract, fig.4, [0047]: category information of UE reported to BS; fig.1, S7; fig.5, S54 and [0018]: UE reports capability information to the BS); and receiving, from the UE, a rank indicator (RI) based on a number of bits4 for the RI that is determined based on a maximum number5  of layers (fig.3 and [0101]: UE generates RI using already known bit number, which is based on the category information and the number of antennas for the BS, and transmit to BS), wherein, … , the maximum number of layers is determined based on the first maximum number of layers corresponding to the category information (fig.3, fig.4 and [0098]: number of layers and category determines RI; fig.3, S35 and [0101]: number of antennas determines bit number of RI; wherein categories indicate MIMO capability), … the maximum number of layers is determined based on the number of antenna ports and a second maximum number of layers corresponding to the MIMO capability information included in the band combination information ([0016, 17, 101]: “the UE determines the bit number expressing RI based on category info of the UE and the number of antennas of the BS”; UE belongs to category 5, BS has 4 antennas, thus both UE and BS can only perform up to rank-4 communications; wherein category info is intrinsically linked to number of layers) (see also US-20130121216 at [0048]: UE shall support the number of layers according to its category).
Okubo may not explicitly teach in case that the UE is configured with a transmission mode that is different from a transmission mode 9 or 10.  However, Seo teaches in case that the UE is configured with a transmission mode that is different from a transmission mode 9 or 10 ([0087]).
Thus, it would have been obvious to one of ordinary skill in the art to implement feeding back number of layers when different from TM9 or TM10, taught by Seo, into the LTE / MIMO system reporting rank bits, taught by Okubo, in order to implement a 
Okubo may not explicitly teach and wherein, in case that the UE is configured with the transmission mode 9 or 10, the capability information includes band combination information, and the band combination information includes multi input multi output (MIMO) capability information for a frequency band.  However, Gerstenbergen teaches and wherein, in case that the UE is configured with the transmission mode 9 or 10 ([0043, 100]: LTE Advance, LTE release 10 and transmission mode 9), the capability information includes band combination information, and the band combination information includes multi input multi output (MIMO) capability information6 for a frequency band (fig.7d, 701d, [0050, 56, 91, 104, 112, 122, 159]: BS learns UE category range supported for DL/UL, wherein DL/UL is by definition a subset band of the wider frequency band combination; [0048, 50]: UE categories supporting aggregation of multiple component carriers / MIMO layers per frequency band combination; [0049]: UE “informs BS per frequency band combination about the supported number of supported MIMO layers in UL and DL and number of supported aggregated component carriers”) (see also US-20130028304 at [0031]).


Dependent Claims
Claim 2, 3, 7, 8, 12, 13, 17, 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okubo (US-20120307648), Seo (US-20130258986), Gerstenbergen (US-20130095816) in further view of 3GPP TS 36.212 v11.0.0.
As to claim 2, 7, 12, 17: Okubo teaches the method of claim 1, 6, 11, 16.
Okubo may not explicitly teach wherein the number of bits for the RI is determined based on a transmission mode configured to the UE . However, 3GPP teaches wherein the number of bits for the RI is determined based on a transmission mode configured to the UE (5.2.2.6.1, p.33: RI feedback based upon the transmission modes, 4, 6, 8, 9 etc.).
Thus, it would have been obvious to one of ordinary skill in the art to implement rank reporting for a transmission mode, taught by 3GPP, into the LTE communications system, taught by Okubo, in order to apprise the base station as to the preferred configuration for the UE. In addition it would have been obvious to combine 

As to claim 3, 8, 13, 18: Okubo teaches the method of claim 1, 6, 11, 16, … , the maximum number of layers is determined based on a smaller value between the number of antenna ports and the second maximum number of layers corresponding to the MIMO capability information ([0016, 17, 101]: “the UE determines the bit number expressing RI based on category info of the UE and the number of antennas of the BS”; UE belongs to category 5, BS has 4 antennas, thus both UE and BS can only perform up to rank-4 communications).
Okubo may not explicitly teach wherein, in case that the UE is configured with the transmission mode 9 or 10.  However, 3GPP teaches wherein, in case that the UE is configured with the transmission mode 9 or 10 (5.2.2.6.1, p.33: RI feedback based upon the transmission modes, 4, 6, 8, 9 etc.).
Thus, it would have been obvious to one of ordinary skill in the art to implement rank reporting for a transmission mode, taught by 3GPP, into the LTE communications system, taught by Okubo, in order to apprise the base station as to the preferred configuration for the UE. In addition it would have been obvious to combine 3GPP and Okubo in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim 5, 10, 15, 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okubo (US-20120307648), Seo (US-20130258986), Gerstenbergen (US-20130095816) in further view of Kang (US-20110317780)
As to claim 5, 10, 15, 20: Okubo teaches the method of claim 1, 6, 11, 16.
Okubo may not explicitly teach wherein the information associated with the number of antenna ports is transmitted to the UE via a radio resource control (RRC) message.  However, Kang teaches wherein the information associated with the number of antenna ports is transmitted to the UE via a radio resource control (RRC) message ([0156]).
Thus, it would have been obvious to one of ordinary skill in the art to implement RRC messages, taught by Kang, into the LTE / MIMO communication system, taught by Okubo, in order to report the rank antenna configuration information and implement what is called for by the 3GPP standard ([0156]). In addition it would have been obvious to combine Okubo and Kang in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG SUK OH whose telephone number is (571)270-5273.  The examiner can normally be reached on M-F 10a-6a.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 5712727969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW C OH/          Primary Examiner, Art Unit 2466                                                                                                                                                                                              


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “Capability information” and “category information” are the same thing.
        2 “Associated” is a very loose term.
        3 “Capability information” / “category information” are “associated” with determining max layers.
        4 The “Rank Indication” is identical to the “number of bits” with no distinction between the terms.
        5 The “maximum number of layers” is a somewhat loose term as the “RI”, “category info”, and “capability info” are interchangeable with “maximum number of layers.”  In the context of the claims “max number of layers” is not an actual, specific “number” but an umbrella term with anything associated with determining or factoring into the “max number of layers.”
        6 “Second maximum number of layers” is interchangeable with “capability information” or “category information.”  “Capability info” and “category info” are interchangeable.